FILED
                            NOT FOR PUBLICATION                             MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50592

               Plaintiff - Appellee,             D.C. No. 3:12-cr-03395-BEN

  v.
                                                 MEMORANDUM *
CONSTANTINO LOPEZ-LEON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Constantino Lopez-Leon appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

illegal entry, in violation of 8 U.S.C. § 1325. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez-Leon first contends that the government breached its promise in the

plea agreement to recommend a four-level downward departure under U.S.S.G.

§ 5K3.1. Although the government initially filed a sentencing summary chart that

mistakenly omitted the stipulated downward departure, the error was corrected

before it ever came to the attention of the district court. In its sentencing

memorandum and at sentencing, the government unequivocally stood by its

recommendation in favor of the departure, and the district court granted the

departure. Under these circumstances, we conclude that Lopez-Leon received the

benefit of his bargain: “the presentation of a united front to the court.” United

States v. Alcala-Sanchez, 666 F.3d 571, 575 (9th Cir. 2012) (internal quotations

omitted).

      Lopez-Leon next contends that the district court procedurally erred by

failing to consider his mitigating arguments, and by failing to explain adequately

the reasons for the sentence. The record reflects that the district court

acknowledged Lopez-Leon’s arguments, but disagreed that they warranted a lower

sentence. The court also explained adequately why, in light of Lopez-Leon’s

criminal history and his failure to be deterred by his prior sentences, a more severe

sentence than the stipulated Guidelines range was appropriate.




                                           2                                    12-50592
       Lopez-Leon last contends that the district court gave excessive weight to

deterrence over the other 18 U.S.C. § 3553(a) sentencing factors and imposed a

substantively unreasonable sentence. The district court did not abuse its discretion

in imposing Lopez-Leon’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). In light of the totality of the circumstances and the section 3553(a)

sentencing factors, the sentence is substantively reasonable. See id.; United States

v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given

the various factors in a particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             3                                      12-50592